Citation Nr: 1024574	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), due to 
military sexual trauma and sexual harassment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  

Although the claim was originally characterized as entitlement to 
service connection for PTSD, the Veteran has been since diagnosed 
with a depressive disorder.  To adequately reflect the claim, the 
issue has been amended accordingly.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a 
psychiatric disorder, based on in-service sexual harassment and 
military sexual trauma.  
The Board finds that additional development is required before 
the appeal may be adjudicated, for the reasons set forth below.  

The Veteran and her former spouse indicated that both military 
and civilian police officials were informed of the sexual 
harassment and threatening behavior during service.  The Veteran 
stated she had attempted to get the civilian police records, but 
learned that those records were destroyed after 10 years.  No 
attempt seems to have been made to obtain the military police 
records, and such attempt should be made on remand.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).

Also, the Board notes that the Veteran's service personnel 
records are of record.  However, a majority of those records are 
dated from 1980 to 1983.  The Board notes that the Veteran's 
active service was from 1977 to 1979.  In particular, service 
personnel records in the claims file indicate that the Veteran 
was not activated in 1975 from her reserve unit because of a 
psychological problem.  A 1975 letter from Dr. F. is referred to, 
but does not appear in the record.  Therefore, the Board finds 
that, on remand, VA should attempt one more time to find any 
outstanding service personnel records that may not have been 
associated with the claims file, particularly Dr. F.'s 1975 
letter regarding a psychological problem that may have pre-
existed the Veteran's service.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c) (2009).  

Furthermore, the Veteran indicated that she was "overworked" in 
the kitchen one day and that it was traumatizing.  She indicated 
that the officer in charge of the kitchen that day was discharged 
from service for the incident, but she did not provide a name of 
the individual.  The Veteran also stated that she feared for her 
life when one of her co-workers in the Police Squadron was drunk 
and threatened to hurt her; she indicated that he was reprimanded 
and "kicked out of service" for that incident.  She does not 
give a name of this individual.  Also, she indicated that she 
continues to think and have regrets about not stopping a suicide 
by her friend in service.  She indicated that the friend, a 
fellow servicemember, told her he was going to commit suicide, 
and that 30 minutes later that servicemember was found dead from 
a self-inflicted bullet wound to the head.  No name of this 
individual was given.  On remand, VA should attempt to clarify 
the names of the three individuals in order to corroborate these 
three stressors.  See 38 C.F.R. § 3.159(b) (2009).

Additionally, in the June 2010 informal hearing presentation 
submitted by the Veteran's representative, it was asserted that 
this case should be remanded in order for VA to obtain lay 
statements from persons who have more "hands on" knowledge of a 
stalking incident during service.  In this vein, the Board notes 
that it is the Veteran's responsibility to procure and submit any 
lay statements as to corroborating of stressors.  Indeed, the 
duty to assist does not extend to obtaining lay statements on the 
Veteran's behalf because they are not "records."  See 38 C.F.R. 
§ 3.159 (2009).

Also in the June 2010 informal hearing presentation, it was 
requested that an attempt be made to obtain post-service 
treatment records from within a year of discharge from a Mrs. 
H.D., who was 97 years old and living in a convalescent home in 
Riverside, California, according to a November 2004 letter from 
Mr. A.L.W.  

The Board finds that a remand for the above-mentioned treatment 
records would be futile in this case.  Specifically, the Social 
Security Death Index (SSDI) reflects that a Mrs. H.D. died in 
Riverside, California, in January 2006 at the age of 99 years 
old.  Moreover, the November 2004 letter did not specifically 
note that Mrs. H.D. had possession of the records, but merely 
that she "may have, or know of" the disposition of the records.  
Accordingly, the Board does not find that a remand for those 
records would be helpful in this case.  Rather, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In any event, the record as currently constituted includes a 
statement from the Veteran's former spouse indicating the Veteran 
received threatening phone calls and was "stalked" during 
service.  Such statement is found to be credible as thus 
corroborate a claimed stalking incident that occurred in the fall 
of 1978 while she was with the 22nd Squadron Police division at 
March Air Force Base.

Moreover, A.L.W. indicated in his November 2004 letter that he 
remembered treating the Veteran during his time working in a 
program employing hypnotism to treat various disorder, including, 
in the Veteran's case, depression.  He indicated that the project 
began in 1977 and lasted three years, with a follow-up five years 
after the end of the project.  The Board finds that this evidence 
is competent and credible, corroborating that the Veteran 
received regressive hypnotic treatment at some point during the 
time of the project (1977-1980).  Thus, the Veteran may 
potentially be service-connected presumptively for psychosis 
under 38 C.F.R. §§ 3.307 and 3.309 (2009), if the Veteran's 
symptomatology shown within a year of discharge indicates a 
psychotic disorder as contemplated under 38 C.F.R. § 3.384 
(2009).  

Because the Board finds that the Veteran has a corroborated in-
service stressor and may have potentially been psychotic with a 
year of discharge from service,   an examination is necessary in 
this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran that is 
compliant with the VCAA, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as well 
as the necessary notice under 38 C.F.R. 
§ 3.304(f) (2009) for substantiation of the 
Veteran's claim for service connection for 
PTSD.  VA should specifically indicate in 
their letter that the Veteran should submit 
any further lay statements in order to 
corroborate any of her in-service stressors.

2.  Ask the Veteran for further clarification 
as to the names of the three individuals 
described in her stressor statements, as 
noted above.  The Veteran should provide 
first and last name, as well as a location 
and two-month date period during which each 
incident occurred.  Following receipt of this 
information from the Veteran, VA should 
attempt to corroborate that information with 
the Joint Service Records and Research Center 
(JSRRC) and/or the National Personnel Records 
Center (NPRC).  If VA is unable to 
corroborate any of these stressors, such 
should be noted in the claims file and the 
Veteran should be so informed.

3.  Attempt to obtain any outstanding service 
personnel records from 1977 to 1979, which 
are not currently in the record, to 
specifically include Dr. F.'s 1975 letter 
relating to a psychological problem which was 
referenced as being enclosed in a personnel 
document already of record.  If VA cannot 
obtain any further service personnel records, 
VA should note the futility in further 
attempts to obtain those records in the 
claims file and inform the Veteran of such.

4.  Attempt to obtain any relevant military 
police records from March Air Force Base from 
1977 to 1979 for any complaints of a 
threatening nature that may have been lodged 
by the Veteran during that period, to 
specifically include any complaints as to a 
stalking incident in 1978.

5.  After the above has been completed to the 
extent possible, the RO/AMC should review the 
claims file and compile a list of 
corroborated in-service stressors, to 
specifically include the stalking incident in 
1978.

6.  Following the above development to the 
extent possible, the Veteran should be 
scheduled for a VA psychiatric examination 
with a psychiatrist determine the current 
nature of any psychiatric disorder, to 
include PTSD, and to obtain an opinion as to 
whether any such disorder(s) is/are possibly 
related to military service.  The claims 
folder and the compiled list of corroborated 
in-service stressors must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted and the 
results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should specifically address the following:  

(a)	 Provide a diagnosis for any 
psychiatric disorder found, to 
specifically include whether the Veteran 
has PTSD.  The examiner should 
specifically state whether the Veteran 
meets the diagnostic criteria for PTSD, 
and if so, whether the stressor involving 
the stalking incident in 1978 or any 
subsequently corroborated in-service 
stressor on the compiled list, is the 
cause of her PTSD.  

(b)	State whether any psychiatric 
disorder, to include PTSD, clearly and 
unmistakably pre-existed service.  The 
examiner should specifically include a 
discussion as to whether any diagnosed 
psychiatric disorder is predicated on pre-
service events, particularly sexual abuse 
that may have occurred prior to 
enlistment.  The examiner should 
specifically discuss the 1975 notation of 
psychological problems and the Veteran's 
own admission of prior sexual abuse at age 
19.

(c)	If the Veteran's diagnosed 
psychiatric disorder is found to have pre-
existed service, the examiner should opine 
whether it is clear and unmistakable that 
such disorder was NOT aggravated beyond 
the normal progression of the disease as a 
result of the Veteran's military service, 
particularly the corroborated stalking 
incident in 1978 and any other 
corroborated in-service stressor.  

(d)	 For any psychiatric disorder other 
than PTSD that is diagnosed and that is 
not found to preexist service, the 
examiner should specifically state whether 
it is at least as likely as not that 
psychiatric disorder is related to active 
service.  The examiner should also discuss 
whether it is at least as likely as not 
that the Veteran's borderline personality 
disorder with schizoid features noted in 
post-service VA treatment records had its 
onset within one year of discharge while 
she was receiving regressive hypnotic 
treatment from A.L.W.  If the examiner 
cannot give an opinion on such without 
resorting to mere speculation, the 
examiner should so state and give a 
rationale for why he/she cannot so give an 
opinion without speculation.

A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative. 

7.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


